                   Case 2:05-cr-00141-DWA Document 156 Filed 08/25/20 Page 1 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                 Western District
                                 __________        of Pennsylvania
                                              District  of __________
                                                 )
           UNITED STATES OF AMERICA              ) JUDGMENT IN A CRIMINAL CASE
                       v.                        ) (For Revocation of Probation or Supervised Release)
                                                 )
               TONY D. ATKINSON                  )
                                                 ) Case No. 05-141
                                                 ) USM No. 39547-133
                                                 )
                                                 ) Linda E. J. Cohn
                                                                                            Defendant’s Attorney
THE DEFENDANT:
✔ admitted guilt to violation of condition(s)
G                                                        1-6                        of the term of supervision.
G was found in violation of condition(s) count(s)                              after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                           Violation Ended
1                             The defendant shall report to the probation officer as directed              09/23/2019

                                by the court or probation officer...
2                               The defendant shall refrain from excessive use of alcohol and              09/23/2019
                                shall not purchase, possess, use, distribute, or administer any

       The defendant is sentenced as provided in pages 2 through         4     of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has not violated condition(s)                           and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 2664                                             08/25/2020
                                                                                       Date of Imposition of Judgment
Defendant’s Year of Birth:          1950

City and State of Defendant’s Residence:                                                      Signature of Judge
Pittsburgh, PA
                                                                       Donetta W. Ambrose, United States Senior District Judge
                                                                                            Name and Title of Judge


                                                                                                08/25/2020
                                                                                                        Date
                   Case 2:05-cr-00141-DWA Document 156 Filed 08/25/20 Page 2 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                            Judgment—Page      2    of    4
DEFENDANT: TONY D. ATKINSON
CASE NUMBER: 05-141

                                                  ADDITIONAL VIOLATIONS

                                                                                                                   Violation
Violation Number               Nature of Violation                                                                 Concluded
2664                           (con't)

                               narcotic or other controlled substance, or any paraphernalia related to such

                                substances, except as prescribed by a physician.

3                              As a condition of supervised release, I recommend 6 months in community             06/08/2019

                               confinement or a halfway house.

4                              The defendant shall not illegally possess a controlled substance.                   09/23/2019

5                              The defendant shall not commit another Federal, state or local crime.               09/23/2019

6                              The defendant shall not leave the judicial district without the permission of       09/23/2019

                               the court or probation officer.
                   Case 2:05-cr-00141-DWA Document 156 Filed 08/25/20 Page 3 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   4
DEFENDANT: TONY D. ATKINSON
CASE NUMBER: 05-141


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
2 months with credit for time served.




     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                 G a.m.         G p.m.       on                                         .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                           .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                         By
                                                                                            DEPUTY UNITED STATES MARSHAL
                   Case 2:05-cr-00141-DWA Document 156 Filed 08/25/20 Page 4 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                                 Judgment—Page     4     of       4
DEFENDANT: TONY D. ATKINSON
CASE NUMBER: 05-141
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 No Supervised Release ordered.




                                                  MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.     G You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     G You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
